I)ISMISS; Opinion liled October 9, 2012




                                               In The
                                      (!nurt    f AppIm1!I
                          .fift1i   Jitrirt     uf LLxwi tI Ot11wi
                                        No. 05-12-01 026-C
                                                     7


                       ZINIS LLC DIBIA ZINIS PIZZAERIA, Appellant

                                                  V.

                      DALLAS COUNTY, CITY OF DALLAS,
                   DALLAS INDEPFNDEN I SCHOOL DISTRICT,
                I)ALLAS COUNTY SCHOOL EQUALIZATION FUND,
                     PARKLAND hOSPITAL DISTRICT, AN!)
           1)ALLAS COUNTY COMMUNITY COLLEGE DISTRICT, Appdllecs


                        on Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. TX-I 1-30001


                              MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Francis and Lang-Miers
                                Opinion By Chief Justice Wright

        By letter dated August 8. 2012. the Court questioned its jurisdiction over this appeal.

Specifically, we questioned the timeliness of appellant’s notice of appeal. We directed appellant to

file ajurisdictional brief explaining how the Court has jurisdiction and gave appellee an opportunity

to file a response. Appellant filed a jurisdictional brief. Appellee did not file a response.

       The trial court signed the judgment on October 17, 2011. Appellant filed a timely motion

for new trial. Accordingly. the notice of appeal was due on January 15, 2012, ninety days from the

date the judgment was signed. See TEx. R. App. P. 26.1(a)(l). Appellant filed its notice of appeal

on February 13, 2012, twenty-nine days past the due date. Without a timely filed notice of appeal,
this Court lacks jurisdiction. See Trx. R .App. P. 25.1(b).

        When a party adversely affected by the udunient does not receive notice within twenty days

of judgment, the period for filing the appeal begins to run from the date the party received notice,

provided no more than ninety days have elapsed since the signing of the judgment. See TEx. R. App.

P. 4.2(a)( I ). To henelit from this notice rule, the party seeking relief from the judgment must prove

in the trial court. on sworn   motion,   the (late of notice. See IEX. R.   App.   P. 306a( 5): TEx. R. Apr. P.

4.2. For purposes of appellate jurisdiction, the trial court must sign a written order specifying the

date when the party or the party’s attorney first learned of the judgment. See TEx. R. App.          ,
                                                                                                         4.2(c).

       In its response, appellant informs the Court that it did not receive notice of the judgment until

November 14. 2011, more than twenty days from the date thejudgment was signed. Appellant states

“[al verified Rule 306a(3) motion was sent to the Court with a return envelope and request for

hearing setting.” Appellant contends that, in light of its 306a motion, the appellate deadlines begin

to run from November 14, 2011 instead of October 17. 2011. We disagree.

       Although appellant moved for a finding that it did not receive notice of the judgment until

November 14, 2011. it failed to set the motion fbi’ hearing and obtain a ruling. See TEx. R. Civ. P.

306a(5); TEx. R. App. P. 4.2(c). Without a ruling, the notice of appeal was due no later than .January

15, 2012. See TEx. R. App. P. 26.1. Appellant’s February 13, 2012 notice of appeal was untimely.

Without a timely filed notice of appeal, this Court lacks jurisdiction. See TEx. R. App. P.25.1(b).

Accordingly. we dismiss the appeal for want of jurisdiction. See TEx. R. App. P. 42.3(a).




                                                           CAROL$ yvRiqW1
                                                           CHIEU’tI( ]
                                                       /       /
                                                                   /
12l026F.P05




                                                    —2—
                                 Gniirt tif           ipimbi
                        ,FiftI! Thitrirt rif      rxas at       )a1ta
                                        JUDGMENT
ZINIS LLC 1)/B/A LINES PIZZAFRIA.                    Appeal from the 44th Judicial District Court
Appellant                                            of Dallas County. Texas. (Tr.Ct.No. TX-I 1-
                                                     30001 ).
No. 05-12-01026-CV            V.                     Opinion delivered by Chief Justice Wright,
                                                     J u St ices Francis and Lg Mi CrS,   -




DALLAS COUNTY, CITY OF DALLAS,                       participating.
DAI I AS INI)[ PFNDI Ni SCHOOl
DIStRICt I)ALI z\5 COUNTY SCHOOL
EQUALIZATION FUN I). PARKLAND
HOSPITAL DISTRICT. AND DAL1.AS
COUNTY COMMUNITY COLLEGE
DISTRICT, Appellees

       Based on the Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees, Dallas County. City of Dallas, Dallas independent School
District. Dallas County School Equalization Fund. Parkiand Hospital District, and I)allas County
Community College District, recover their costs of the appeal from appellant. Zinis LLC d/b/a Zinis
Pizzaeria.


Judgment entered October 9. 2012.


                                                                ....




                                                                        /
                                                                               /

                                                     CAROLYN WRIGI4f
                                                     CFIIEF JUSTICE